        Case 4:13-md-02420-YGR Document 2506 Filed 07/12/19 Page 1 of 4



 1   Steve W. Berman (Pro Hac Vice)
     HAGENS BERMAN SOBOL SHAPIRO LLP
 2   715 Hearst Avenue, Suite 202
     Berkeley, CA 94710
 3   Telephone: (510) 725-3000
     Facsimile: (510) 725-3001
 4   steve@hbsslaw.com

 5   Elizabeth J. Cabraser (083151)
     LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 6   275 Battery Street, 29th Floor
     San Francisco, CA 94111-3339
 7   Telephone: (415) 956-1000
     Facsimile: (415) 956-1008
 8   ecabraser@lchb.com

 9   Adam J. Zapala (245748)
     COTCHETT, PITRE & McCARTHY, LLP
10   840 Malcolm Road
     Burlingame, CA 94010
11   Telephone: (650) 697-6000
     Facsimile: (650) 697-0577
12   azapala@cpmlegal.com

13   Counsel for Indirect Purchaser Plaintiffs
14
     [Additional Counsel Listed on Signature Page]
15
                                  UNITED STATES DISTRICT COURT
16
                                NORTHERN DISTRICT OF CALIFORNIA
17
                                          OAKLAND DIVISION
18
     IN RE LITHIUM ION BATTERIES
19   ANTITRUST LITIGATION                            Case No. 13-MD-02420 YGR (DMR)

20                                                   MDL No. 2420

21                                                   FIFTH REPORT ON CLAIMS STATUS
     This Documents Relates to:
22
     ALL INDIRECT PURCHASER ACTIONS                  DATE ACTION FILED: Oct. 3, 2012
23

24

25

26

27

28

     010330-11 1089983 V1
         Case 4:13-md-02420-YGR Document 2506 Filed 07/12/19 Page 2 of 4



 1             Indirect Purchaser Plaintiffs (IPPs) hereby submit this fifth status report per the Court’s

 2    Third Order Extending Claims Deadline; Continuing Compliance Hearing, issued January 15, 2019

 3    (ECF No. 2453).

 4                                  STATUS REPORT REGARDING CLAIMS
 5             On November 21, 2017, this Court extended the claims deadline to January 19, 2018 for the

 6    IPPs’ settlements with the Hitachi Maxell, NEC Corporation, LG Chem, and Sony defendants

 7    (ECF No. 2042). On January 12, 2018, this Court extended the claims deadline to July 19, 2018 for

 8    the same group of settlements (ECF No. 2138). On July 10, 2018, this Court extended the claims

 9    deadline to January 18, 2019 (ECF No. 2353). On January 15, 2019, this Court extended the claims

10    deadline to July 19, 2019 (ECF No. 2453). Subsequent to the most recent report, this Court

11    ordered the notice and claims process to commence with respect to additional settlements with the

12    SDI, Toshiba, TOKIN, and Panasonic/Sanyo defendants, with the claims period ending on July 19,

13    2019 (ECF No. 2475).

14             As discussed in the most recent report submitted on January 11, 2019 (ECF No. 2452), as

15    of January 10, 2019, approximately 958,749 claimants had submitted claims against the settlements

16    with the Hitachi Maxell, NEC Corporation, LG Chem, and Sony defendants. These claims were

17    comprised of approximately 16,998,037 PC/laptops, 11,944,354 mobile devices, 3,029,282

18    camcorders, and 3,846,264 cordless power tools. At that time, the estimated per-device claim

19    against the Sony settlement was $0.36; the estimated per-device claim for the Hitachi Maxell, NEC

20    Corporation, and LG Chem settlements was approximately $1.26. IPPs noted at that time that these

21    were estimates – there has been an auditing process underway to exclude any fraudulent claims.

22             As of July 9, 2019, approximately 1,027,423 claimants have submitted claims against the

23    settlements with the SDI, Toshiba, TOKIN, Panasonic/Sanyo, Hitachi Maxell, NEC Corporation,

24    LG Chem, and Sony defendants. These claims are comprised of approximately 23,483,032

25    PC/laptops, 15,994,135 mobile devices, 3,775,618 camcorders, and 9,958,089 cordless power

26    tools. Currently, the estimated per-device claim against the Sony settlement is $0.22; the estimated

27    per-device claim for the SDI, Toshiba, TOKIN, Panasonic/Sanyo, Hitachi Maxell, NEC

28
     FIFTH REPORT ON CLAIMS STATUS– Case No. 4:13-md-
     02420-YGR                                           -1-
      010330-11 1089983 V1
         Case 4:13-md-02420-YGR Document 2506 Filed 07/12/19 Page 3 of 4



 1    Corporation, and LG Chem settlements is approximately $1.52.

 2             These numbers will be updated following the close of the claims process on July 19, 2019.

 3    There is still an auditing process underway to exclude any fraudulent and other erroneous claims.

 4    For example, one claimant initially made a mobile phone claim for 3,864,284,466 batteries, which

 5    due to restrictions in the administrator’s database was loaded as 864,284,466 batteries. Upon

 6    investigation and discussion between the claimant and the administrator, the claim was updated on

 7    July 10, 2019 to reflect four mobile phone batteries purchased, which is also reflected in the

 8    statistics discussed above. Additionally, the figures will be updated to allocate the settlement funds

 9    from the SDI, Toshiba, TOKIN, and Panasonic/Sanyo defendants between class members from

10    repealer states and class members from non-repealer states. That process will be undertaken after

11    July 19, 2019 for efficiency purposes.

12                      STATUS REPORT REGARDING OBJECTORS AND APPEALS
13             Two objectors filed appeals with the Court of Appeals for the Ninth Circuit against the final

14    approval order of the IPP settlements with the Hitachi Maxell, NEC Corporation, and LG Chem

15    defendants: one by Michael Frank Bednarz, Indirect Purchaser Plaintiffs v. Michael Frank

16    Bednarz, No. 17-17367, and the other by Christopher Andrews, Indirect Purchaser Plaintiffs v.

17    Christopher Andrews, No. 17-17369. The briefing is complete in both appeals, and they are

18    scheduled for oral argument at the Ninth Circuit on August 30, 2019.

19             The appeal of the Court’s final approval order regarding the settlement with the Sony

20    defendants also remains pending, see Kevin Young et al v. LG Chem Ltd., et al, No. 17-15795, and

21    this appeal has been consolidated with Case No. 17-17369. Thus, oral argument for Kevin Young et

22    al v. LG Chem Ltd., et al, No. 17-15795, also will be on August 30, 2019.

23
      DATED: July 12, 2019                               HAGENS BERMAN SOBOL SHAPIRO LLP
24
                                                         By    s/ Shana E. Scarlett
25
                                                              SHANA E. SCARLETT
26
                                                         Steve W. Berman (pro hac vice)
27                                                       Benjamin J. Siegel (256260)
                                                         715 Hearst Avenue, Suite 202
28
     FIFTH REPORT ON CLAIMS STATUS – Case No. 4:13-md-
     02420-YGR
                                                           -2-
      010330-11 1089983 V1
         Case 4:13-md-02420-YGR Document 2506 Filed 07/12/19 Page 4 of 4



 1                                                       Berkeley, CA 94710
                                                         Telephone: (510) 725-3000
 2                                                       Facsimile: (510) 725-3001
                                                         steve@hbsslaw.com
 3
                                                         shanas@hbsslaw.com
 4                                                       bens@hbsslaw.com

 5    DATED: July 12, 2019                               LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 6                                                       By s/ Brendan P. Glackin
                                                            BRENDAN P. GLACKIN
 7

 8                                                       Elizabeth J. Cabraser (SBN 083151)
                                                         Brendan P. Glackin (199643)
 9                                                       Lin Y. Chan (SBN 255027)
                                                         Michael K. Sheen (288284)
10                                                       275 Battery Street, 29th Floor
                                                         San Francisco, CA 94111-3339
11                                                       Telephone: (415) 956-1000
                                                         Facsimile: (415) 956-1008
12                                                       ecabraser@lchb.com
                                                         bglackin@lchb.com
13                                                       lchan@lchb.com
                                                         msheen@lchb.com
14
      DATED: July 12, 2019                               COTCHETT, PITRE & McCARTHY, LLP
15
                                                         By    s/ Adam J. Zapala
16                                                            ADAM J. ZAPALA
17                                                       Joseph W. Cotchett (SBN 36324)
                                                         Tamarah P. Prevost (SBN 313422)
18                                                       840 Malcolm Road
                                                         Burlingame, CA 94010
19                                                       Telephone: (650) 697-6000
                                                         Facsimile: (650) 697-0577
20                                                       jcotchett@cpmlegal.com
                                                         azapala@cpmlegal.com
21                                                       tprevost@cpmlegal.com
22
                                                         Counsel for Indirect Purchaser Plaintiffs
23

24

25

26

27

28
     FIFTH REPORT ON CLAIMS STATUS – Case No. 4:13-md-
     02420-YGR
                                                           -3-
      010330-11 1089983 V1
